DETAILED ACTION
Status of Claims
The following is an Allowability Notice in response to applicant’s filing of a (R)equest for (C)ontinued (E)xamination for Application #15/495,428 on 01/19/2022.  This application was originally filed on 04/24/2017.  This application is a Continuation of Application #15/216,264, now Patent No. 10,453,088, filed on 07/21/2016, which is a Continuation of Application #13/467,503, now Patent No. 9,665,879, filed on 05/09/2012, which is a Continuation of 11/779,734, now Patent No. 9,430,773, filed on 07/18/2007, which claims priority to Provisional Application #60/831,457, filed on 07/18/2006.   
Claims 1-17, 19, and 21-22 are now pending and have been examined.
Claims 18 and 20 have been previously cancelled by the applicant.


Allowable Subject Matter
Claims 1-17, 19, and 21-22 are allowed.

The following is an examiner’s statement of reasons for allowance:  The independent claims of the Applicant’s invention recite a method, medium, and system for calculating a return amount for a transaction that involves multiple items and debiting and crediting the retailer and the user accounts accordingly.  A user first conducts a transaction and the system receives an authorization request including transaction information, an amount, 

 The closest prior art found by the examiner, Strock, et al., Pre-Grant Publication No. 2006/0259364 A1 teaches a reward program in which discounts are directly credited to a transaction and if an item is returned they are debited back.  But, Strock does not teach an analysis of transactions backward from a point in time to identify transactions that are Peirce, et al., Patent No. 6,332,126 B1 teaches backtracking of transaction amounts including discounts amounts to a user and merchant.  However, Peirce does not teach an analysis of transactions backward from a point in time to identify transactions that are equal to or greater than return amount, and then determining a proportion of the return amount to the transaction amount, such as 15% of the transaction when the item being returned is 15% of the total transaction cost of five items, and debiting that proportion of the discount from the user and crediting that proportion to the merchant.  Baron, et al., Pre-Grant Publication No. 2005/0197904 A1 teaches backtracking of a transaction upon a return and debiting the equivalent amount of reward points to the returned transaction amount.  Baron does not teach an analysis of transactions backward from a point in time to identify transactions that are equal to or greater than return amount, and then determining a proportion of the return amount to the transaction amount, such as 15% of the transaction when the item being returned is 15% of the total transaction cost of five items, and debiting that proportion of the discount from the user and crediting that proportion to the merchant.  
Per Step 1 of the analysis, Independent claim 1 complies with 35 U.S.C. 101.  The claim is a method, or process.  A process is a statutory category for patentability.  Claim 16 is directed to a non-transitory computer-readable storage medium, which is a statutory category for patentability, an article of manufacture, and which is in conformity with the Kappos Memorandum of 2010.  Claim 17 is directed to a system comprising a processor and memory, and is therefore interpreted as an apparatus.  An apparatus is a statutory category for patentability.  Further, Step 2A, Prong 1 of the analysis includes the Step 2A, Prong 2 of the analysis, the examiner has determined that the claims are integrated into a practical application.  The electronic technical nature of the invention does more than simply automate what could be done mentally and more than what would take place in a routine transaction.  First of all, transaction data is matched to a subset of offers related to the customer’s account and applied to a transaction without the user taking any action to apply an offer or a discount or even seek one out.  Secondly, a second authorization request is then used to go through an analysis of a large amount of customer transaction data to identify and calculate a debit proportion for the discounted item that is being returned while the return is authorized.  For the various actors (the point of sale, the merchant account, the user, and the user account) to be able to identify a return, identify what transaction the return is from, calculate a debit and credit based on a transaction proportion of the returned item, and then settles debits and credits while authorizing and facilitating the return all within the context of an authorization is more than could feasibly be done without the leveraging of the technical aspects of the invention for the particular practical application.  Therefore, the claims are considered patent eligible under Step 2A, Prong 2 of the analysis.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682                                                                                                                                                                                                        



Wase